Exhibit 10.25








2004 TIFFANY AND COMPANY
UN-FUNDED RETIREMENT INCOME PLAN TO RECOGNIZE COMPENSATION IN EXCESS OF INTERNAL
REVENUE CODE LIMITS
Amended and Restated as of January 19, 2017


WHEREAS, Tiffany and Company, a New York Corporation, intends by this instrument
to establish an unfunded plan to provide supplemental retirement benefits to
executive officers and other members of a select group of management employees
as a means of recruiting and retaining qualified employees; and


WHEREAS, this Plan is intended to constitute both an unfunded excess benefit
plan under Section 3(36) of Title I of ERISA and a nonqualified, unfunded
deferred compensation plan for a select group of management or highly
compensated employees under Title I of ERISA.


WHEREAS, all benefits payable under this Plan shall be paid from the general
assets of Tiffany and Company. This Plan is not intended to meet the
qualification requirements of Section 401 of the Internal Revenue Code of 1986,
as amended;


WHEREAS, the full earnings of highly compensated employees are not recognized as
compensation under the Tiffany and Company Pension Plan due to limitations
imposed under the Internal Revenue Code; and


WHEREAS, Tiffany and Company, for purposes of calculating supplemental
retirement benefits under this plan, wishes to recognize earnings that would be
recognized under the Tiffany and Company Pension Plan but for such limitations
and pay supplemental retirement benefits under this plan that are not subject to
any limitation as to amount under the Code; and


WHEREAS, Tiffany and Company revised this plan effective February 1, 2007 to
modify age and service requirements for early retirement, which revisions are
reflected in this document; and


WHEREAS, Tiffany and Company further revised this plan effective November 25,
2008 to provide for benefits under a voluntary enhanced retirement incentive
program referred to as Pension-Plus, and to modify this plan’s terms relating to
commencement of retirement benefits under this plan, due to restrictions imposed
under the Internal Revenue Code, which revisions are reflected in this document;
and


WHEREAS, Tiffany and Company further revised this plan effective January 12,
2009 to extend the Election Period for participation in Pension-Plus from
January 12, 2009 to January 19, 2009; and


WHEREAS, Tiffany and Company further revised this plan effective October 31,
2011 to clarify opportunities for the commencement of benefits for Participants
who ceased





--------------------------------------------------------------------------------






performing Creditable Service subsequent to December 31, 2003 and prior to
February 1, 2007,


WHEREAS, Tiffany and Company further revised this plan effective March 17, 2016,
to revise the terms of the Non-Competition and Confidentiality Covenants, and


WHEREAS, Tiffany and Company further revised this plan effective January 19,
2017, to revise the terms of the Non-Competition and Confidentiality Covenants.


NOW, THEREFORE, to carry the above intentions into effect, and intending to be
legally bound hereby, Tiffany and Company does enter into this Plan effective
the first day of January, 2004.


This Plan shall be known as the


2004 TIFFANY AND COMPANY
UN-FUNDED RETIREMENT INCOME PLAN TO RECOGNIZE COMPENSATION IN EXCESS OF INTERNAL
REVENUE CODE LIMITS


ARTICLE I
DEFINITIONS


FOR THE PURPOSES OF THIS PLAN, THE FOLLOWING CAPITALIZED TERMS AND PHRASES SHALL
HAVE THE MEANINGS ASCRIBED TO THEM BELOW:


“Accrued Benefit” means, with respect to each Participant, the amount on a given
date of the benefits provided under Section 3.2 of this Plan using Average Final
Compensation, Covered Compensation and Creditable Service determined as of such
date. The Accrued Benefit for any Participant may be expressed in a form which
is the Actuarial Equivalent of the Accrued Benefit.


“Actuarial Equivalent” shall have the same meaning as in the Pension Plan.


“Affiliate” means, (i) for purposes of the definition of “Cause”, with reference
to any Person, any second Person that controls, is controlled by, or is under
common control with, any such first Person, directly or indirectly; and (ii) for
purposes of the definition of “Employer”, any entity that is required to be
aggregated together with the Company and treated as the employer, in accordance
with Section 1.409A-1(h)(3) of the Regulations.


“Applicable Interest Rate” means, for any period, the rate of interest on
one-year U.S. Treasury securities (constant maturities), determined as of the
month preceding the first month of such period.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
2




--------------------------------------------------------------------------------





“Average Final Compensation” shall have the same meaning as in the Pension Plan.
    
“Benefit” means, with respect to each Participant or his beneficiary, the
benefit to which Participant is entitled under Article III of this Plan.


“Board” means the Board of Directors of Tiffany and Company, a New York
corporation.


“Cause” means a termination of Participant’s employment, involuntary on
Participant’s part, which is the result of:


(i)
Participant’s conviction or plea of no contest to a felony involving financial
impropriety or a felony which would tend to subject the Company or any of its
Affiliates to public criticism or materially interfere with Participant’s
continued service to the Company or its Affiliate;



(ii)
Participant’s willful and unauthorized disclosure of material “Confidential
Information” (as that term is defined in the Non-Competition and Confidentiality
Covenants) which disclosure is in breach of such Covenants and actually results
in substantive harm to the Company’s or its Affiliate’s business or puts such
business at an actual competitive disadvantage;



(iii)
Participant’s willful failure or refusal to perform substantially all such
proper and achievable directives issued by Participant’s superior (other than:
(A) any such failure resulting from Participant’s incapacity due to physical or
mental illness, or (B) any such refusal made by Participant in good faith
because Participant believes such directives to be illegal, unethical or
immoral) after a written demand for substantial performance is delivered to
Participant on behalf of Company, which demand specifically identifies the
manner in which Participant has not substantially performed Participant’s
duties, and which performance is not substantially corrected by Participant
within ten (10) days of receipt of such demand;



(iv)
Participant’s commission of any willful act which is intended by Participant to
result in his personal enrichment at the expense of the Company or any of its
Affiliates, or which could reasonably be expected by him to materially injure
the reputation, business or business relationships of the Company or any of its
Affiliates;



(v)
A theft, fraud or embezzlement perpetrated by Participant upon Company or any of
its Affiliates.





2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
3




--------------------------------------------------------------------------------





For purposes of this definition, no act or failure to act on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant in
bad faith toward, or without reasonable belief that such action or omission was
in the best interests of, Company or its Affiliate. Notwithstanding the
foregoing, Participant shall not be deemed to have been terminated for Cause for
the purposes of this Plan unless and until there shall have been delivered to
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than three-fourths (3/4th) of the entire membership of the Board (exclusive
of the Participant if Participant is a member of such Board) at a meeting called
and held for such purpose (after reasonable notice to Participant and an
opportunity for Participant, together with counsel for Participant, to be heard
before such Board), finding that, in the good faith opinion of such Board, Cause
exists as set forth above.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Committee” means the Pension Plan Committee of the Company, which shall have
authority over this Plan.


“Company” shall have the same meaning as in the Pension Plan.


“Compensation” shall have the same meaning as in the Pension Plan, provided,
however, that, for purposes of this Plan, the annual compensation taken into
account for any Participant for any year shall not be subject to the annual
compensation limit established by the Omnibus Budget Reconciliation Act of 1993
(Code Section 401(a)(17), as in effect from time to time).


“Covered Compensation” shall have the same meaning as in the Pension Plan.


“Creditable Service” shall have the same meaning as in the Pension Plan.


“Disability” means a medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, is receiving income replacement benefits for
a period of not less than 3 months under an accident and health plan maintained
by the Company.


“Early Retirement Date” shall mean, with respect to any Participant, the date
such Participant first qualifies to receive a retirement allowance under the
provisions of Section 3.4 below.


“Effective Date” means January 1, 2004.


“Employer” means, for purposes of the definition of “Separation from Service”,
the Company and its Affiliates.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
4




--------------------------------------------------------------------------------





“Ending Compensation” means the annual rate of Compensation from the Company in
effect for the Participant at the time in question, provided that commissions,
bonuses, premiums and incentives shall be determined by reference to such items
paid in the last full Plan Year completed at the time in question.


“Non-Competition and Confidentiality Covenants” means an instrument in
substantially the form of Exhibit A attached duly completed and executed by the
Participant in question.


“Normal Retirement” means retirement at age 65, the normal retirement age under
the Pension Plan.


“Normal Retirement Age” means the later of (i) Participant’s 65th birthday or
(ii) the 5th anniversary from his date of hire.


“Normal Retirement Pension Benefit” means, with respect to each Participant at
any point in time, the annual retirement allowance to which Participant would be
entitled at Normal Retirement payable from the Pension Plan as an annuity for
Participant's life, whether or not such retirement allowance is actually paid,
and regardless of any optional form of benefit payment elected under the Pension
Plan by said Participant based upon such Participant’s Average Final
Compensation, Covered Compensation and Creditable Service, in each case as
determined solely in accordance with the provisions of the Pension Plan and
without reference to this Plan.


“Participant” means a participant in this Plan.


“Pension Plan” means the Tiffany and Company Pension Plan as such Pension Plan
may be amended from time to time.


“Pension Benefit” shall have the same meaning as in the Pension Plan.


“Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“this Plan” means the 2004 Tiffany and Company Un-funded Retirement Income Plan
to Recognize Compensation in Excess of IRC Limits as described in this
instrument, as amended from time to time.


“Plan Year” means a “Plan Year” under the Pension Plan.


“Regulations” means the Treasury Regulations promulgated pursuant to the Code,
as amended from time to time.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
5




--------------------------------------------------------------------------------





“Scheduled Benefit Commencement Date” means the date as of which benefits under
the Plan are scheduled to commence, as determined in accordance with Sections
3.2(a), 3.2(b), 3.7, or 3.9, determined without regard to the provisions of
Section 3.10.


“Select Management Employee” means those employees of the Company listed in
Schedule I hereto who are, as of the Effective Date, actively employed by
Tiffany and Company, or who thereafter return to active employment from a
Company-approved approved leave of absence or disability leave and such persons
who are thereafter appointed by the Board as an officer of Tiffany and Company
with the title of Vice President, Group Vice President, Senior Vice President,
Executive Vice President, President, Chairman of the Board, chief operating
officer, chief executive officer, and any other management employee of the
Company who is specifically designated a Select Management Employee by the
Board; for the purpose of this definition, once a person has been appointed a
Select Management Employee, he or she will be deemed, for the purposes of this
Plan, to remain a Select Management Employee, regardless of subsequent change in
title or responsibility. Notwithstanding the foregoing, the term Select
Management Employees does not include persons (a) whose principal place of work
is outside the United States and (b) who are paid their Compensation from a
foreign bank or bank branch or who are eligible to receive retirement, severance
or similar benefits under foreign law or as a result of foreign custom.


“Separation from Service” means, with respect to Participant, a termination of
services provided by the Participant to the Employer, whether voluntarily or
involuntarily, as determined by the Committee in accordance with Section 409A of
the Code and Section 1.409A-1(h) of the Regulations. In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:


(i)
Separation from Service shall occur when the Participant has experienced a
termination of employment with the Employer. A Participant shall be considered
to have experienced a termination of employment for this purpose when the facts
and circumstances indicate that the Participant and his or her Employer
reasonably anticipate that either (A) no further services will be performed by
the Participant for the Employer after the applicable date, or (B) that the
level of bona fide services the Participant will perform for the Employer after
such date (whether as an employee or as an independent contractor) will
permanently decrease to no more than 20% of the average level of bona fide
services performed by the Participant (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Employer if the Participant has been providing services to
the Employer less than 36 months).



(ii)
If the Participant is on military leave, sick leave, or other bona fide leave



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
6




--------------------------------------------------------------------------------





of absence, other than a disability leave, the employment relationship between
the Participant and the Employer shall be treated as continuing intact, provided
that the period of such leave does not exceed 6 months, or if longer, so long as
the Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds 6 months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship shall be considered to be terminated for
purposes of this Plan as of the first day immediately following the end of such
6-month period. In applying the provisions of this paragraph, a leave of absence
shall be considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.


(iii)
If the Participant is on disability leave, the employment relationship between
the Participant and the Employer shall be treated as continuing intact, provided
that the period of such leave does not exceed 29 months. If the period of
disability leave exceeds 29 months, the employment relationship shall be
considered to be terminated for purposes of this Plan as of the first day
immediately following the end of such 29-month period. For purposes of this
paragraph, disability leave refers to a leave of absence that is due to any
medically determinable physical or mental impairment that can be expected to
result in death of can be expected to last for a continuous period of not less
than 6 months, where such impairment causes the Participant to be unable to
perform the duties of his position of employment or any substantially similar
position of employment.





“Vested” means that the Participant has a right to his Accrued Benefit as
provided for in Section 3.12 below forfeitable only as provided in Section 3.12
below.




ARTICLE II
PARTICIPATION IN THIS PLAN


2.1
Commencement of Participation. Each Select Management Employee shall
automatically become a Participant in this Plan as of the latter of (i) the
Effective Date, (ii) the date he or she first becomes a Participant in the
Pension Plan or (iii) the date he or she is first appointed a Select Management
Employee by the Board.



2.2
Cessation of Participation and Re-commencement of Participation. A Participant
shall cease to be a Participant on the earlier of: (i) the date on which this
Plan terminates or (ii) the date on which he ceases to be a Participant in the
Pension Plan. A former Participant shall again become a Participant in this Plan



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
7




--------------------------------------------------------------------------------





when he again becomes a Participant in the Pension Plan. Except to the extent
different treatment is prescribed for former Participants pursuant to the terms
of Article III below, a former Participant will be deemed a Participant, for all
purposes of this Plan, as long as such former Participant retains a Vested
interest pursuant to the terms of Article III below.




ARTICLE III
PLAN BENEFITS


3.1
Overriding Limitation. Except as provided in this Section 3.1, under no
circumstances will a Participant or a former Participant be entitled to a
Benefit under this Plan unless Participant becomes Vested in his Normal
Retirement Pension Benefit. In the event the Pension Plan shall have been
terminated as of the time a Pension Benefit would have become payable to
Participant under the Pension Plan, the Benefit under this Plan shall be
calculated by application, by means of the formula set forth in Section 3.2
below, of the Normal Retirement Pension Benefit which would have been payable to
Participant under the Pension Plan as in effect on February 1, 2007; and if
Participant would not have been entitled to a Pension Benefit under the Pension
Plan as in effect on February 1, 2007 as of the date a Benefit would otherwise
become payable hereunder, no Benefit shall be payable under this Plan.



3.2
Annual Retirement Allowance; Commencement.



(a)
Subject to Section 3.2(c) and Section 3.12 below, any person who, subsequent to
December 31, 2003 and prior to January 1, 2008 ceases to be a Participant after
he is Vested and has rendered 10 or more years of Creditable Service, and any
Participant who incurs a Separation from Service after December 31, 2007 after
he is Vested and has rendered more than 10 years of Creditable Service, shall be
entitled to an annual retirement allowance, payable in monthly installments
commencing at the end of the later of (i) for a person who ceased to be a
participant after December 31, 2003 and prior to January 1, 2008, the calendar
month immediately following the month the person ceased to be a Participant and
for a person who incurred a Separation from Service after December 31, 2007, the
calendar month immediately following his Separation from Service; or (ii) the
calendar month immediately following the month in which the person’s 55th
birthday occurs.



(b)
Subject to the other provisions of this Article III, any person who, subsequent
to December 31, 2003 and prior to January 1, 2008 ceases to be a Participant
after he is Vested and who has not rendered



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
8




--------------------------------------------------------------------------------





10 or more years of Creditable Service, and any Participant who incurs a
Separation from Service after December 31, 2007 after he is Vested and who has
not rendered 10 or more years of Creditable Service, shall be entitled to an
annual retirement allowance under this Plan, payable in monthly installments,
such installments to commence at the end of the later of (i) for a person who
ceased to be a Participant after December 31, 2003 and prior to January 1, 2008,
the calendar month immediately following the month the person ceased to be a
Participant and for a person who incurred a Separation from Service after
December 31, 2007, the calendar month immediately following his Separation from
Service; or (ii) the calendar month immediately following the month in which the
person’s 65th birthday occurs.


(c)
With respect to a Participant who ceased performing Creditable Service
subsequent to December 31, 2003 and prior to February 1, 2007, the provisions of
Section 3.2(a) and (b) shall be modified as follows. Such Participant shall not
be eligible to commence an annual retirement allowance under Section 3.2(a)
unless he has rendered 15 or more years of Creditable Service, and in that event
such retirement allowance shall commence no earlier than the end of the calendar
month immediately following the month in which his 60th birthday occurs. If such
Participant has not rendered 15 or more years of Creditable Service, his annual
retirement allowance shall commence at the time specified under Section 3.2(b).



(d)
Monthly installments payable under this Section 3.2 shall continue to be paid to
and including the last monthly payment in the month of his death. In all cases
the amount of the annual retirement allowance shall be computed in accordance
with Sections 3.3, 3.4 or 3.5 below, whichever may be applicable.



3.3
Normal Retirement Benefit. The annual retirement allowance for a Vested person
who ceases to be a Participant on or after January 1, 2003 and prior to January
1, 2008, or a Participant who incurs a Separation from Service after December
31, 2007, and whose Scheduled Benefit Commencement Date is no earlier than his
65th birthday, shall be equal to (A) less (B), where (A) equals 1 percent of the
person’s Average Final Compensation not in excess of Covered Compensation
multiplied by the number of his years, including fractions thereof, of
Creditable Service, plus 1-1/2 percent of his Average Final Compensation in
excess of Covered Compensation multiplied by the number of his years, including
fractions thereof, of Creditable Service, determined as of the date of his
Separation from Service, and (B) equals such person’s Normal Retirement Pension
Benefit, determined as of the date of his Separation from Service. For purposes
of calculating the value of (A) in the



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
9




--------------------------------------------------------------------------------





foregoing sentence, but not for purposes of calculating the value of (B)
therein, Average Final Compensation and Covered Compensation shall be determined
without regard to any limit on Compensation imposed by Section 401(a)(17) of the
Code.


3.4
Early Retirement Benefit. The annual retirement allowance for a Vested person
who has rendered 10 or more years of Creditable Service (15 or more years of
Creditable Service for a person whose Creditable Service ceased prior to
February 1, 2007), and who ceases to be a Participant on or after January 1,
2003 and prior to January 1, 2008, or incurs a Separation from Service after
December 31, 2007, and whose Scheduled Benefit Commencement Date is no earlier
than his 60th birthday, but prior to his 65th birthday shall be equal to the
annual retirement allowance computed in accordance with Section 3.3 above
reduced by 1/12th of 5 percent for each month by which his attained age at his
Scheduled Benefit Commencement Date is less than age 65. The annual retirement
allowance for a Vested person who has rendered 10 or more years of Creditable
Service (all or a portion of which Creditable Service was performed on or after
February 1, 2007), and who ceases to be a Participant on or after January 1,
2003 and prior to January 1, 2008, or incurs a Separation from Service after
December 31, 2007, and whose Scheduled Benefit Commencement Date is after the
occurrence of his 55th birthday, but prior to his 60th birthday, shall be equal
to the annual retirement allowance computed in accordance with Section 3.3 above
reduced by a percentage which shall be the sum of (i) 25 percent and (ii) 1/12th
of 3 percent for each month by which his attained age at his Scheduled Benefit
Commencement Date is less than age 60.



3.5
Vested Retirement Benefit. The annual retirement allowance for a Vested person
to whom Section 3.3 does not apply and whose retirement allowance commences
before the occurrence of his 65th birthday shall be equal to the retirement
allowance computed in accordance with Section 3.3 reduced to be the Actuarial
Equivalent of such allowance.



3.6
Optional Benefits in Lieu of Regular Benefits.



(a)
A Participant under this Plan who is not married at his Scheduled Benefit
Commencement Date shall be deemed to have elected that the retirement allowance
payable under this Plan be payable in the form of an annuity for the life of the
Participant, with no benefits continued to any person after his death, and a
Participant under this Plan who is married as of his Scheduled Benefit
Commencement Date shall be deemed to have elected that the annual retirement
allowance payable under this Plan be payable in the form of an annuity for the
life of the Participant, with 50% of such annuity continued for the life of his
surviving spouse, unless



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
10




--------------------------------------------------------------------------------





the Participant elects, prior to his Scheduled Benefit Commencement Date and in
accordance with Section 3.6(c), to receive payment under an optional form of
benefit described in Section 3.6(b). The retirement allowance payable to married
Participant, in accordance with this Section shall be reduced as provided in
Section 3.6(b).


(b)
A Participant shall be permitted to elect to receive his benefit under this Plan
in the form of an annuity payable for his life, with the provision that after
his death an allowance of 50%, 66-2/3%,75% or 100% of the rate of his reduced
allowance, as he shall elect, shall continue during the life of, and shall be
paid to, the beneficiary designated by him at the time of electing the option.
The amount payable to the Participant under any optional form or annuity shall
be reduced from the amount otherwise payable for his life only, so that such
annuity is the Actuarial Equivalent of the amount otherwise payable for his life
only.



(c)
An election of an optional form of annuity shall be made at such time and in
such manner as the Committee may direct, provided, however, that no election
shall be given effect unless it is made prior to the Participant's Scheduled
Benefit Commencement Date



3.7
Survivorship Benefits.



(a)     Upon the death prior to his Scheduled Benefit Commencement Date of a
Participant who has become Vested in his Accrued Benefit, as provided in Section
3.12 of this Plan, (ii)a Participant who has attained Normal Retirement Age,
(iii) subject to Section 3.12 below, the death of a former Participant who
incurred a Separation from Service after he had become Vested in his Accrued
Benefit there shall be payable to the Participant's or former Participant's
spouse, if any, a spouse's allowance as provided for in this Section 3.7.


(b)    The amount of the spouse’s allowance shall be determined by Section
3.7(d) below for the spouse of a Participant described in Section 3.7(a)(i) or
(ii) above. The amount of the spouse’s allowance shall be determined by Section
3.7(e) below for the spouse of a former Participant described in Section
3.7(a)(iv) above.


(c)    The spouse's allowance shall commence as of the first day of the calendar
month following the month in which the Participant or former Participant died or
would have attained age 55, whichever is the later.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
11




--------------------------------------------------------------------------------





(d)    The spouse's allowance for the spouse of a person described in Section
3.7(a)(i) or (ii) above shall be the greater of (i) an allowance for the life of
the spouse, payable monthly, which is equal to 20 percent of the Participant's
or former Participant's Ending Compensation at the earlier of the time of his
death or his Separation from Service, less any spouse’s allowance payable under
the Pension Plan, or (ii) an allowance equal to the allowance the spouse would
have received if the Participant or former Participant were deemed to have
incurred a Separation from Service on the date of his death (whether or not an
earlier Separation from Service occurred) and elected to receive, based on his
Average Final Compensation and years of Creditable Service at his actual date of
Separation from Service with the Company, the retirement allowance payable to
him under Section 3.3 that would commence at the later of normal retirement age
or the date of death, reduced for election of the 100% survivorship option at
such deemed termination date, and continuing after his death in the same monthly
amount during the life of his spouse.


(e)    Unless an optional form of benefit is selected in accordance with Section
3.6(c), the spouse’s allowance for the spouse of a former Participant described
under Section 3.7(a)(iv) above shall equal the allowance the spouse would have
received if the former Participant were deemed to have retired at the early
retirement age and elected to receive, based on his Average Final Compensation
and years of Creditable Service at the actual date of Separation from Service
with the Company, the retirement allowance payable to him under Section 3.3,
reduced for election of the 50% survivorship option at the normal retirement age
and continuing after his death in a amount equal to 50% of the amount that would
have been payable to the former Participant during his life.


3.8
Termination of Benefit Payments. Payment of Benefits under this Article III to a
Participant, former Participant, Participant’s spouse or beneficiary, or former
Participant’s spouse or other beneficiary shall cease with the monthly payment
for the month in which such Participant, former Participant, spouse or
beneficiary dies.



3.9
Disabled Participants. Notwithstanding any other provisions in this Plan, a
Participant who incurs a Disability shall be treated as a Participant and shall
continue to accrue Creditable Service until he dies, , becomes ineligible for
further payments under such Program, or attains his 65th birthday, whichever
shall first occur, and his Compensation in the last full year of his employment
shall be deemed to be his annual Compensation for purposes of this Plan during
such period. Any retirement allowance payable on his account under this Plan
shall be made on the basis of his age, Average Final Compensation and Creditable
Service



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
12




--------------------------------------------------------------------------------





at the time he died, attained his 65th birthday, or became ineligible. Any
benefit payable to the Participant described in this Section 3.9 shall be
payable commencing in the month following the month of his 65th birthday, if he
is then alive. Any benefit payable to the surviving spouse of a Participant
described in this Section 3.9 shall be determined in accordance with Section
3.7, provided, however, that for purposes of Section 3.7, and not for any other
purpose of this Section 3.9, the date of the Participant's death shall be
treated as if it were the date on which he incurred a Separation from Service.


3.10
Delay of Payments. In no event shall monthly payments of an annual retirement
allowance payable under this Plan, or any payments under Section 3.11 below, be
made earlier than 6 months following the date the payee ceased to be a
Participant under this Plan; provided that promptly following the expiration of
such 6 month period, a lump sum payment will be made to such person equal to all
monthly installments that would, but for the provisions of this Section 3.10,
have been paid to such person under this Plan, plus interest on the monthly
payments that subject to such delay, at the Applicable Interest Rate for such
period. Whenever the amount of any payment under this Plan is to be determined,
it shall be determined without reference to this Section 3.10 on the assumption
that such payments would earlier commence as otherwise provided for in this
Article III but for the effect of this Section 3.10.



3.11
Required Cash-outs of Certain Accrued Benefits. If a Participant terminates
service prior to January 1, 2009 and the present value of the Vested accrued
pension or survivor benefit provided under Article III hereof in respect of such
Participant is equal to or less than $5,000, or if a Participant incurs a
Separation from Service after December 31, 2008 and the present value of the
Vested accrued pension or survivor benefit provided under Article III hereof in
respect of such Participant is equal to or less than the limitation in effect
under Section 402(g)(1)(B) of the Code for the year in which he incurs such
Separation from Service, the person to whom such benefits would otherwise be
paid in monthly installments shall receive a lump-sum distribution of the
present value of the entire Vested portion of such Accrued Benefit. For the
purposes of determining the present value of a Vested Accrued Benefit under this
Section 3.11, actuarial assumptions used under the Pension Plan for a comparable
determination under the Pension Plan shall be used. Notwithstanding any
provision in this Plan to the contrary, if a former Participant who has received
a lump-sum distribution of his entire non-forfeitable benefit under this Plan
pursuant to this Section 3.11 is re-employed by the Company, he shall be treated
as a new Employee and prior service performed by the former Participant in
respect of such distribution shall be disregarded for purposes of determining
his Accrued Benefit under this Plan. A lump sum payment that is payable to a
Participant in accordance with this Section shall be paid on the first day of
the seventh month following the month in which he incurred a Separation from
Service.





2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
13




--------------------------------------------------------------------------------





3.12
Vesting and Forfeiture of Vested Benefits. A Participant shall be Vested in his
Accrued Benefit under this Plan if that person is vested under the Pension Plan,
provided that any Benefit that would otherwise be payable to a Participant or to
the beneficiary of any Participant shall be forfeited in the event that (i)
Participant’s employment with the Company is terminated by the Company for
Cause, (ii) Participant voluntarily resigns from the Company prior to reaching
Participant’s Normal Retirement Age and fails to execute and deliver to the
Company the Non-Competition and Confidentiality Covenants prior to the effective
date of such resignation, or (iii) a former Participant who has executed and
delivered the Non-Competition and Confidentiality Covenants breaches Section 2
of such Covenants.



3.13
Adjustment, Amendment, or Termination of Benefit. Notwithstanding any other
provision in this Plan to the contrary, the Company may not adjust, amend, or
terminate its obligations to a Participant in respect of his Accrued Benefit
under this Article III subsequent to that date on which Participant is    
Vested pursuant to Section 3.12 above except as expressly provided in Section
3.12 above.





3.14
Tax Withholding. To the extent required by the law in effect at the time
benefits are distributed pursuant to this Article III, the Company or its agents
shall withhold any taxes required by the federal or any state or local
government from payments made hereunder.



ARTICLE IV
UNFUNDED PLAN


4.1
Unfunded Benefits. Benefits are payable as they become due irrespective of any
actual investments the Company may make to meet its obligations. Neither the
Company, nor any trustee (in the event the Company elects to use a grantor trust
to accumulate funds) shall be obligated to purchase or maintain any asset
including any life insurance policy. To the extent a Participant or any other
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of any unsecured creditor of the
Company.



4.2
No Contributions. Participants are neither required nor permitted to make
contributions to this Plan.



ARTICLE V
AMENDMENT AND TERMINATION


5.1
Plan Amendment. Subject to Sections 3.12 and 3.13, this Plan may be amended



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
14




--------------------------------------------------------------------------------





in whole or in part by the Company at any time.


5.2
Plan Termination. Subject to Sections 3.12 and 3.13, the Company reserves the
right to terminate this Plan at any time but only in the event that the Company,
in its sole discretion, shall determine that the economics of this Plan have
been adversely and materially affected by a change in the tax laws, other
government action or other event beyond the control of the Participant and the
Company or that the termination of this Plan is otherwise in the best interest
of Company. To the extent consistent with the rules relating to plan
terminations and liquidations in Section 1.409A-3(j)(4)(ix) of the Regulations
or otherwise consistent with Section 409A of the Code, the Company may provide
that, without the prior written consent of Participants, the Participants’
benefits hereunder shall be distributed in a lump sum upon termination of the
Plan. Unless so distributed in accordance with the preceding sentence, in the
event of a Plan termination, benefits hereunder shall continue to be paid in
accordance with the foregoing provisions of the Plan.





ARTICLE VI
ADMINISTRATION AND CLAIMS PROCEDURES


6.1
Committee. The general administration of this Plan shall be the responsibility
of the Committee. The Committee is the named fiduciary of this Plan for which
this document is the written instrument. The Committee from time to time may
establish rules for the administration of this Plan and the transaction of it
business. Except to the extent the Board is required to determine whether the
termination of a Participant’s employment is for Cause, the Committee shall have
the sole discretionary authority to determine eligibility for benefits under
this Plan and to construe the terms of this Plan and resolve any ambiguities
hereunder. The interpretation and construction of any provision of this Plan by
a majority of the members of the Committee at a meeting shall be final and
conclusive. The interest assumptions, service tables, mortality tables and such
other data, procedures and methods as may be necessary or desirable for use in
all actuarial calculations required in connection with this Plan shall be those
used in connection with the Pension Plan, except as otherwise required by the
express provisions of this Plan.



6.2
Claims Procedures. Except as provided in Section 6.3 this Section shall govern
every claim for benefits under this Plan. Every claim for benefits under this
Plan shall be in writing directed to the Committee or its designee. Each claim
filed shall be passed upon by the Committee within a reasonable time from its
receipt. If a claim is denied in whole or in part the claimant shall be given
written notice of the denial in language calculated to be understood by the
claimant, which notice shall: (i) specify the reason or reasons for the denial;
(ii) specify the Plan



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
15




--------------------------------------------------------------------------------





provisions giving rise to the denial; (iii) describe any further information or
documentation necessary for the claim to be honored and explain why such
documentation or information is necessary; and (iv) explain this Plan's review
procedure. Upon the written request of any claimant whose claim has been denied
in whole or in part, the Committee shall make a full and fair review of the
claim and furnish the claimant with a written decision concerning it.


6.3
Challenging Forfeiture of Benefits due to Termination for Cause. If the Board,
the Committee or both shall have determined that a Participant or his
beneficiary shall forfeit a benefit under this Plan due to a termination of
employment for Cause, such Participant (or his beneficiary in the event
Participant is deceased) shall have the right to elect to challenge such
forfeiture through binding arbitration held in New York City, New York under the
then existing Commercial Arbitration Rules of the American Arbitration
Association. Arbitration proceedings shall be conducted by three arbitrators who
shall be authorized to determine whether Cause for termination existed, but
solely for the purpose of determining rights to benefits under this Plan.
Without limit to their general authority, the arbitrators shall have the right
to order reasonable discovery in accordance with the Federal Rules of Civil
Procedure. The final decision of the arbitrators shall be binding and
enforceable without further legal proceedings in court or otherwise, provided
that either party to such arbitration may enter judgment upon the award in any
court having jurisdiction. The final decision arising from the arbitration shall
be accompanied by a written opinion and decision which shall describe the
rational underlying the award and shall include findings of fact and conclusions
of law. The cost of such arbitration shall initially be borne equally to the
parties to such arbitration (which parties shall be limited to the Company and
the Participant (or his beneficiary)), and each party shall bear its or his own
legal fees; however, the arbitrators shall have authority to award the
Participant (or his beneficiary) his or her legal fees and costs if the
arbitrators determine that the decision to forfeit any benefit was made in bad
faith. As a condition to proceeding with such arbitration the Company may
require the Participant or his beneficiary to agree, in writing, that the
arbitration award will be binding upon the Participant or such beneficiary, as
the case may be, in connection with rights under this Plan, and that the
Participant waives any right to proceed through court proceedings. Such award
shall be confidential and shall not be binding or admissible in connection with
any other proceeding.





ARTICLE VII
MISCELLANEOUS


7.1
Supplemental Benefits. The benefits provided for the Participants under this
Plan are in addition to benefits provided by any other plan or program of the
Company and, except as otherwise expressly provided for herein, the benefits of
this Plan



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
16




--------------------------------------------------------------------------------





shall supplement and shall not supersede any plan or agreement between the
Company and any Participant.


7.2
Governing Law. The laws of the State of New York (without giving effect to its
conflicts of law principles) govern all matters arising out of or relating to
this Plan, including, without limitation, its validity, interpretation,
construction, administration and enforcement, except such matters as may be
governed by the federal laws of the United States of America.



7.3
Designation of Forum. Any legal action or proceeding arising out of or relating
to rights or benefits under this Plan shall be brought, if at all, in the United
States District Court for the Southern District of New York or in any court of
the State of New York sitting in New York City.



7.4
Binding Terms. The terms of this Plan shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, executors, administrators
and successors.



7.5
Non-Alienation of Benefits. No Benefit under this Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge. Any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge the same shall be void; nor shall any such
Benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such Benefit. If any
person entitled to a Benefit under this Plan becomes bankrupt or attempts to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
Benefit under this Plan except as specifically provided in this Plan, then such
Benefit shall, in the discretion of the Committee, cease and determine. In that
event the Committee shall hold or apply the same for the Benefit of such person,
his spouse, children, or other dependents, or any of them in such manner and in
such proportion as the Committee may deem proper.



7.6
Severability. In the event any provision of this Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of this Plan, and this Plan shall be construed and enforced
as if such illegal or invalid provision had never been contained therein.



7.7
Construction. All headings preceding the text of the several Articles hereof are
inserted solely for reference and shall not constitute a part of this Plan, nor
affect its meaning, construction or effect. Where the context admits, words in
the masculine gender shall include the feminine and neuter genders, and the
singular shall mean the plural.



7.8
No Employment Agreement. Nothing in this Plan shall confer on any Participant



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
17




--------------------------------------------------------------------------------





the right to continued employment with the Company and, except as expressly set
forth in a written agreement entered into with the express authorization of the
Board of Directors of Company, both the Participant and the Company shall be
free to terminate Participant's employment with or without Cause.


7.9
Section 409A Compliance. The Company intends that the Plan meet the requirements
of Section 409A of the Code and the guidance issued thereunder. The Plan shall
be administered, construed and interpreted in a manner consistent with that
intention. In no event shall the Company have any liability or obligation with
respect to taxes for which the Participant may become liable as a result of the
application of Section 409A of the Code. The Plan has been administered in good
faith compliance with Section 409A and the guidance issued thereunder from
January 1, 2005 through December 31, 2008.

 
 
 
ATTEST
 
TIFFANY AND COMPANY
 
 
 
 
 
By: /s/ John C. Duffy
 
By: /s/ Leigh M. Harlan
 
 
Name: Leigh M. Harlan
 
 
Title: Senior Vice President, Secretary
 
 
Secretary and General Counsel


 
 
 







2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
18




--------------------------------------------------------------------------------







APPENDIX I


Pension-Plus 2008 -- Voluntary Enhanced Retirement Incentive Program


This Appendix I sets forth the provisions of the Plan that constitute the
Voluntary Enhanced Retirement Incentive Program (“Pension-Plus 2008”) authorized
by the Board of Directors in 2008.


1.    Definitions. In addition to the definitions set forth in Article I of the
Plan, the following definitions shall apply solely for purposes of this Appendix
I:


“Election Period” means the period of time beginning on November 26, 2008 and
ending on January 19, 2009.


“Eligible Participants” means Participants who are employed by the Company as of
January 31, 2009, are accruing benefits under the Plan as of the first day of
the Election Period, and who, as of January 31, 2009, have met either of the
following sets of criteria:


(i) attained at least fifty (50) years of age and ten (10) years of Creditable
Service under the Plan; or


(ii) attained at least sixty (60) years of age and five (5) years of Creditable
Service under the Plan.
    
Notwithstanding the foregoing, officers of Tiffany & Co., and officers of
Tiffany and Company who, as of the first day of the Election Period, are
participants in the 1994 Tiffany and Company Supplemental Retirement Income
Plan, are excluded from the definition of Eligible Participants for purposes of
this Appendix I and Pension-Plus 2008.


“Enhanced Retirement Benefits” means the benefits described in paragraph 3 of
this Appendix I.


“Enhanced Retirement Date” means February 1, 2009 for any Eligible Participant
who makes an election to participate in Pension-Plus 2008 in accordance with the
provisions of paragraph 2 of this Appendix I; provided, however, that for any
such Eligible Participant who timely elects to participate in Pension-Plus 2008
and whose services the Company regards as essential over the short term, the
Company reserves the right, in its sole discretion, to delay such Enhanced
Retirement Date to a subsequent date, which shall in no event be later than
August 1, 2009.


“Pension-Plus 2008” means the program of Enhanced Retirement Benefits described
in paragraph 3 of this Appendix I.


    


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
19




--------------------------------------------------------------------------------





2.    Election to Participate in Pension-Plus 2008. An Eligible Participant may
elect to participate in Pension-Plus 2008 by electing to incur a Separation of
Service on January 31, 2009 and filing the appropriate election form with the
Company (including any release required by the Company) during the Election
Period. Any such election may be revoked within seven (7) days after it has been
received by the Company but may not be revoked thereafter.


3.    Enhanced Retirement Benefits. An Eligible Participant who elects to
participate in Pension-Plus 2008 in accordance with paragraph 2 of this Appendix
I shall be entitled to receive the following Enhanced Retirement Benefits, to be
construed in accordance with corresponding Pension-Plus 2008 enhancements
available under the Tiffany and Company Pension Plan:


(a) Such Eligible Participant shall be credited with an additional five (5)
years of Creditable Service for all purposes under this Plan;


(b) For purposes of calculating such Eligible Participant’s Average Final
Compensation, Compensation will be deemed to have increased, for each of the
additional five (5) years of Creditable Service referenced in Section 3(a)
above, at a rate of three percent (3%) annually, compounded, based on
Compensation earned by Participant under the Plan from February 1, 2008 through
January 31, 2009. In determining Eligible Participant’s Benefit, such Average
Final Compensation will not be less than the Average Final Compensation would
have been absent the Pension-Plus enhancement described in this section 3(b).


(c) For purposes of determining whether such Eligible Participant has reached
age 55 under Section 3.2(a), Commencement, and for computing the amount of the
early retirement benefits available under Section 3.4, such Eligible
Participant’s age shall be increased by five (5) years.








2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
20




--------------------------------------------------------------------------------









Exhibit A


NON-COMPETITION AND CONFIDENTIALITY COVENANTS




THIS INSTRUMENT is made and given this ___ day of _________ 201__ by
__________(“Participant”) to and for the benefit of Tiffany and Company, a New
York corporation, and its Affiliates, with reference to the following facts and
circumstances:


    
A.
Participant wishes to receive Equity Awards which might be granted to
Participant in the future or which have been granted to Participant, in each
case on the condition that Participant executes and delivers this instrument,
and is willing to make the promises set forth in this instrument and to execute
and deliver this instrument, in order to be eligible to receive such Equity
Awards.



B.
Participant understands that Equity Awards may be forfeited and any Proceeds of
Equity Awards may become due and payable to Tiffany if Participant breaches the
covenants contained in this instrument.



C.
If Participant is a participant or former participant in the Deferral Plan,
Participant wishes to receive Excess DCRB Contributions; wishes to execute this
instrument pursuant to Section 5.1(C) of such Plan; and understands that any
such Excess DCRB Contributions and Investment Fund performance credited to such
Contributions may be forfeited pursuant to such Plan if Participant breaches the
covenants contained in this instrument.



D.
If Participant is a participant or former participant in the Excess Plan,
Participant wishes to receive a Benefit, as defined in such Plan; wishes to
execute this instrument pursuant to Section 3.12 of such Plan; and understands
that any such Benefit may be forfeited pursuant to such Plan if Participant
breaches the covenants contained in this instrument.



E.
Participant agrees that the benefits recited above, as applicable, in addition
to Participant’s continued or new employment with Tiffany, constitute full and
fair and consideration for the covenants made in this instrument.



NOW THEREFORE, Participant hereby agrees as follows:


1.      Defined Terms. Capitalized terms used herein shall have the meanings
ascribed to them below or in the attached Definitional Appendix:


“Board” means the Board of Directors of Tiffany and Company, a New York
corporation.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
21




--------------------------------------------------------------------------------





“Confidential Information” means all confidential or proprietary information or
trade secrets in any form or medium relating in any manner to Tiffany and/or its
business, clients, vendors and suppliers, including but not limited to,
contemplated new products and services, marketing and advertising campaigns,
sales projections, creative campaigns and themes, financial information, budgets
and projections, system designs, employees, management procedures and systems,
employee training materials, equipment, production plans and techniques, product
and materials specifications, product designs and design techniques, client
information (including purchase history and client identifying information) and
supplier and vendor information (including the identity of suppliers and vendors
and information concerning the capacity of or products or pricing provided by
specific suppliers and vendors); notwithstanding the foregoing, “Confidential
Information” shall not include information that becomes generally publicly
available other than as a result of a disclosure by Participant or that becomes
available to Participant on a non-confidential basis from a Person that to
Participant’s knowledge, after due inquiry, is not bound by a duty of
confidentiality. In addition, notwithstanding the foregoing or anything else
contained herein to the contrary, this instrument shall not preclude Participant
from disclosing Confidential Information to the extent permitted by Sections
3(e), (f) and (g).


“Deferral Plan” means the Tiffany and Company Executive Deferral Plan, as
amended from time to time.


“Duration of Non-Competition Covenant” means the period beginning with the date
of this instrument and ending upon the earlier of (i) the first anniversary of
Participant’s Termination Date or (ii) a Change in Control.


“Equity Awards” means any grant of options to purchase, restricted shares of,
stock units that may be settled in, or stock appreciation rights that may be
measured by appreciation in the value of, the Common Stock of Tiffany & Co.,
including any grants made under the terms of the 2005 Employee Incentive Plan,
the 2014 Employee Incentive Plan or any plan adopted by Tiffany & Co. subsequent
to the date of this instrument including grants made both before and after the
date of this instrument.


“Excess DCRB Contribution” shall have the meaning provided in the Deferral Plan.


“Excess Plan” shall mean the 2004 Tiffany and Company Un-funded Retirement
Income Plan to Recognize Compensation in Excess of Internal Revenue Code Limits,
as amended from time to time.
 
“Investment Fund” shall have the meaning provided in the Deferral Plan.
 
“Jewelry” means jewelry (including but not limited to precious metal or silver
jewelry or jewelry containing gemstones) and watches.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
22




--------------------------------------------------------------------------------





“Notice” shall have the meaning provided in Section 8(d) of this instrument.


“Other Competitive Trade” means (i) the operation of one or more retail outlets
primarily selling one or more of the following: leather goods, sterling silver
goods other than Jewelry, china, crystal, stationery or fragrance, in any city
in the world in which a TIFFANY & CO. store is located at the time in question,
or (ii) the production or development of such products for retail sale,
regardless of where in the world such activities are conducted.


“Proceeds of Equity Award” means, in U.S. dollars, (i) with respect to an Equity
Award of restricted stock or stock units, the value of the shares on the date
the Equity Award vests, and (ii) with respect to an Equity Award that is an
option to purchase or a stock appreciation right, the spread between the strike
price and the market value for the underlying shares on the exercise date, in
each of cases (i) and (ii) measured by the simple average of the high and low
selling prices of such shares on the principal market on which such shares are
traded as of the vesting or exercise date, as applicable, if such vesting or
exercise date is a trading date (and if such vesting or exercise date is not a
trading date, then as of the trading date next following the vesting or exercise
date).


“Proposed Transaction” shall have the meaning provided in Section 6 of this
instrument.


“Restricted Territory” means the entire world, but if Participant’s position
does not involve global responsibilities or a court of competent jurisdiction
deems such geographic scope to be overly broad, then it means any country and
state where Participant works or with which Participant has material contact; or
with respect to which Participant has responsibility, supervision, and/or
knowledge of the business, customers or other Confidential Information of
Tiffany or any of its Affiliates.


“Retail Jewelry Trade” means the operation of one or more retail outlets
(including stores-within-stores, leased departments or concessions) selling
Jewelry in any city in the world in which a TIFFANY & CO. store is located at
the time in question; provided that, for the purpose of this definition, a
retail outlet will not be deemed engaged in the Retail Jewelry Trade if less
than 5% of the items displayed for sale in such outlet are Jewelry, so that, by
way of example, an apparel store that offers Jewelry as an incidental item would
not be deemed engaged in the Retail Jewelry Trade hereunder.


“Tiffany” means Tiffany and Company, a New York corporation, and if the context
so requires, Tiffany and Company and/or any Affiliate of Tiffany and Company,
such term to be interpreted broadly so as to give rights equivalent to Tiffany
and Company to any Affiliate of Tiffany and Company.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
23




--------------------------------------------------------------------------------





“Wholesale Jewelry Trade” means the sale of Jewelry or gemstones to the Retail
Jewelry Trade, the development or design of Jewelry for sale to the Retail
Jewelry Trade or the production of Jewelry for sale to the Retail Jewelry Trade
regardless of where in the world such activities are conducted.


2.      Non-Competition.


(a)To protect Tiffany’s legitimate protectable interests in, among other things,
the Confidential Information and Tiffany’s business relationships and goodwill,
Participant agrees that, for the Duration of the Non-Competition Covenant,
Participant will not directly or indirectly (whether as a director, officer,
consultant, principal, owner, member, partner, advisor, financier, employee,
agent or otherwise) in the Restricted Territory:


(i)organize, establish, own, operate, manage, control, engage in, participate
in, invest in, permit his/her name to be used by, act as an advisor or
consultant to, render services for (alone or in association with any person,
company, entity or firm, or any division, segment, or part thereof) or otherwise
assist, any person or entity that engages in (or owns, invests in, operates,
manages or controls any venture or enterprise that engages or proposes to engage
in) (a) the Retail Jewelry Trade, (b) the Wholesale Jewelry Trade or (c) Other
Competitive Trade if Participant has or had responsibility for activities or
operations similar to the Other Competitive Trade while employed by Tiffany;
provided, however, this subsection shall not prohibit an otherwise passive
investment by Participant not exceeding five percent of the outstanding
securities of a publicly traded company;


(ii)employ, attempt to employ or assist anyone in employing any person engaged
or employed by Tiffany or any Affiliate of Tiffany within the then-preceding
twelve (12) months, and with whom Participant had material contact during
his/her employment; or solicit, induce, recruit or encourage any such person
then employed or engaged by Tiffany or an Affiliate of Tiffany to terminate his
or her employment or engagement with Tiffany or such Affiliate; or
 
(iii)do anything to divert or attempt to divert from Tiffany any business of any
kind, including, without limitation, to solicit or interfere with any customers,
clients, vendors, business partners or suppliers of Tiffany or any Affiliate of
Tiffany, in each case with whom Participant had contact during the twelve
(12)-month period prior to the end of his/her employment or with respect to whom
Participant possesses any Confidential Information.


(b)Participant acknowledges and agrees to follow the Tiffany & Co. Business
Conduct Policy - Worldwide and, if applicable, the Tiffany & Co. Code of
Business and Ethical Conduct for Directors, the Chief Executive Officer, the
Chief Financial Officer and All Other Officers of the Company, including without
limitation any provisions


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
24




--------------------------------------------------------------------------------





concerning the provision of other services to other entities or persons while
employed by Tiffany.


The provisions of Section 2(a)(i) above shall not apply if Participant’s
employment with Tiffany is terminated by Tiffany for reasons other than Cause.
The provisions of this Section 2 may be waived in whole or in part if deemed by
the Board to be in the best interests of Tiffany or any of its Affiliates;
provided, however, that if Participant is, on or within six months prior to
Participant’s Termination Date, a Senior Officer, then the provisions of this
Section 2 may only be waived by the Committee.


3.      Confidentiality. Participant acknowledges that Participant has had, and
will continue to have, access to Confidential Information, and Participant
agrees that:


(a)During Participant’s employment with Tiffany or any of its Affiliates,
Participant will use Confidential Information only in the performance of his/her
duties for Tiffany and its Affiliates, and shall protect Confidential
Information from disclosure in accordance with the Tiffany & Co. Business
Conduct Policy - Worldwide and, if applicable, the Tiffany & Co. Code of
Business and Ethical Conduct for Directors, the Chief Executive Officer, the
Chief Financial Officer and All Other Officers of the Company;


(b)Upon termination of Participant’s employment with Tiffany or any of its
Affiliates, Participant will return all materials containing or relating to
Confidential Information, together with all other property of Tiffany or its
Affiliates or any of their respective customers. Participant shall not retain
any copies or reproductions of correspondence, memoranda, reports, notebooks,
drawings, photographs, or other documents relating in any way to the affairs of
Tiffany or its customers, vendors or suppliers;


(c)Participant (i) will not use Confidential Information at any time for his/her
personal benefit, for the benefit of any other person, company, entity or firm,
or in any manner adverse to the interests of Tiffany, and (ii) will not disclose
Confidential Information except to authorized Tiffany personnel, unless Tiffany
expressly consents in advance in writing or unless the Confidential Information
becomes clearly of public knowledge or enters the public domain other than
through an unauthorized disclosure by Participant or through a disclosure not by
Participant which Participant knew or reasonably should have known was an
unauthorized disclosure;


(d)Participant acknowledges and agrees that any electronic accounts that
Participant opens, handles or becomes involved with on Tiffany’s behalf
constitute Tiffany property. Participant will provide all access codes,
passcodes, and administrator rights to Tiffany at any time during or after
his/her employment or on demand;




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
25




--------------------------------------------------------------------------------





(e)Notwithstanding this Section 3 or any other provision of this instrument,
nothing prohibits Participant or Participant’s counsel from communicating or
filing a charge with, providing information to, participating in an
investigation or proceeding conducted by, or receiving an award for information
from, any federal, state or local governmental agency or commission or any
self-regulatory organization, in each case without notice to Tiffany.


(f)Further, nothing prohibits Participant, if a former or current U.S. employee,
from disclosing to employees and others (including the media) information about
wages, benefits and other terms and conditions of employment; employee names,
addresses, telephone numbers, and non-Tiffany email addresses; and employee
lists, when exercising statutory rights to organize or to act for individual or
mutual benefit under the National Labor Relations Act or other laws, or to
exercise their rights under other applicable law.
(g)     Participant acknowledges that Section 7 of the Defend Trade Secrets Act
of 2016 and Title 18, Section 1833 (as amended) of the U.S. Code, provides that
Participant shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made: (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; (ii) in a complaint or other
document filed in a lawsuit or proceeding if such filing is made under seal; or
(iii) to Participant’s attorneys to use such trade secret in connection with a
lawsuit for retaliation by Tiffany for reporting a suspected violation of law,
provided that Participant files any document containing such trade secret under
seal and does not disclose such trade secret, except pursuant to court order. 
  
4.    Forfeiture of Equity Awards and Return of Proceeds of Equity Awards in the
Event of Breach; Forfeiture of Other Applicable Benefits. In the event
Participant breaches Participant’s obligations under Section 2 or 3 above,
Participant shall:


(a)forfeit and lose all rights under any Equity Award, whether or not such
Equity Award shall have vested, and such Equity Award shall thereupon become
null and void;


(b)immediately pay to Tiffany the Proceeds of Equity Award for (i) each grant of
stock option or stock appreciation right that was exercised and (ii) each grant
of restricted stock or stock units that has vested, in both cases (i) and (ii),
within the period beginning 180 days prior to Participant’s Termination Date and
ending upon the expiration of the Duration of Non-Competition Covenant;


(c)if applicable, forfeit any and all Excess DCRB Contributions and Investment
Fund performance credited to such contributions in Participant’s Deferred


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
26




--------------------------------------------------------------------------------





Benefit Accounts that would otherwise be payable to Participant or his
Beneficiary under the Deferral Plan; and promptly repay to Tiffany any amounts
paid from any Excess DCRB Contributions and Investment Fund performance credited
to such contributions in Participant’s Deferred Benefit Accounts that have been
paid to Participant or his Beneficiary under the Deferral Plan prior to such
breach (for purposes of this Section 4(c), capitalized terms shall have the
meanings provided in the Deferral Plan); and


(d)if applicable, forfeit and lose any and all rights to any current or future
Benefit (as defined in the Excess Plan) under the Excess Plan.


5.      Enforcement.


(a)Participant agrees that the restrictions set forth in this instrument are
reasonable and necessary to protect the goodwill and other legitimate business
interests of Tiffany. If any of the provisions set forth herein is deemed
invalid, illegal or unenforceable based upon duration, geographic scope or
otherwise, Participant agrees that such provision shall nonetheless remain valid
and fully effective, but will be considered modified to make it enforceable to
the fullest extent permitted by law. In the event that one or more of the
provisions contained in this instrument shall for any reason be held
unenforceable in any respect under the law of any state of the United States or
the United States, then (i) it shall be enforced to the fullest extent permitted
under applicable law, and (ii) such unenforceability shall not affect any other
provision of this instrument, but this instrument shall then be construed as if
such unenforceable portion(s) had never been contained herein.


(b)In the event of breach or threatened breach by Participant of the provisions
set forth in this instrument, Participant acknowledges that Tiffany will be
irreparably harmed and that monetary damages (including loss of the Benefit)
shall be an insufficient remedy to Tiffany. Therefore, Participant consents to
the enforcement of this instrument by means of temporary or permanent injunction
and other appropriate equitable relief in any competent court, without Tiffany
being required to post a bond or other security, in addition to any other
remedies Tiffany may have under this instrument, applicable law or otherwise.


6.      Procedure to Obtain Determination. Should Participant wish to obtain a
determination that any proposed employment, disclosure, activity, arrangement or
association (each a “Proposed Transaction”) is not prohibited hereunder,
Participant shall direct a written request to the Board. Such request shall
fully describe the Proposed Transaction. Within 30 days after receipt of such
request, the Board may (a) issue such a determination in writing, (b) issue its
refusal of such request in writing, or (c) issue a written request for more
written information concerning the Proposed Transaction. In the event that
alternative (c) is elected (which election may be made on behalf of the Board by
the Legal Department of Tiffany without action by the Board), any action on
Participant’s request will be deferred for ten (10) days following receipt by
said Legal


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
27




--------------------------------------------------------------------------------





Department of the written information requested. Failure of the Board to act
within any of the time periods specified in this Section 6 shall be deemed a
determination that the Proposed Transaction is not prohibited hereunder. A
determination made or deemed made under this Section 6 shall be limited in
effect to the Proposed Transaction described in the submitted materials and
shall not be binding or constitute a waiver with respect to any other Proposed
Transaction, whether proposed by such Participant or any other Person. In the
event that Participant wishes to seek a determination that employment with a
management consulting firm, an accounting firm, a law firm or some other
provider of consulting services to a wide variety clients will not be prohibited
hereunder should such firm, at some unspecified time, provide services to a
Person in the Retail Jewelry Trade or the Wholesale Jewelry Trade, Participant
may seek a determination hereunder; in submitting such a Proposed Transaction,
Participant should specify the extent that Participant will be involved in or
can be excluded from involvement in the provision of such services. In making
any determination under this Section 6, the Board shall not be deemed to be
acting as a fiduciary with respect to Participant or any beneficiary of
Participant and shall be under no obligation to issue a determination that any
Proposed Transaction is not prohibited hereunder. If Participant is a Senior
Officer at the time any determination under this Section 6 is requested, such a
request shall be directed to the Committee, and actions and determinations
described in this Section 6 shall be conducted by such Committee.


7.      Arbitration and Equitable Relief.      Participant and Tiffany agree
that any and all disputes arising out or relating to the interpretation or
application of this instrument, including any dispute concerning whether any
conduct is in violation of Section 2 or 3, shall be subject to arbitration under
the then existing Employment Arbitration Rules of the American Arbitration
Association. Arbitration proceedings shall be conducted by one arbitrator
mutually selected by Participant and Tiffany or, if the parties are unable to
agree, the default selection procedure of such Rules. Unless the parties agree
otherwise, the location of the arbitration proceedings will be no more than 45
miles from the last principal place of Participant’s employment with Tiffany;
however, if Participant’s last principal place of employment was outside the
U.S., then the location will be New York, New York. Without limit to the
arbitrator’s general authority, the arbitrator shall have the right to order
reasonable discovery and decide dispositive motions. The final decision of the
arbitrators shall be binding and enforceable without further legal proceedings
in court or otherwise, provided that either party to such arbitration may enter
judgment upon the award in any court having jurisdiction. The final decision
arising from the arbitration shall be accompanied by a written opinion and
decision which shall state the essential findings of fact and conclusions of
law. The cost of the arbitrator and the arbitration shall be borne by Tiffany,
but each party to the arbitration shall bear its own attorney’s fees.
Notwithstanding any provision in this Section 7, the requirement to arbitrate
disputes shall not apply to any action to enforce this instrument by means of
temporary or permanent injunction or other appropriate equitable relief, in
which case the parties expressly consent to such a dispute being brought in a
court of law with competent jurisdiction.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
28




--------------------------------------------------------------------------------





8.      Miscellaneous Provisions.     


(a)Tiffany may assign its rights to enforce this instrument to any of its
Affiliates. Participant understands and agrees that the promises in this
instrument are for the benefit of Tiffany and its Affiliates and for the benefit
of their successors and assigns.


(b)Any determination made by the Board under Section 6 above shall bind Tiffany
and its Affiliates.


(c)The laws of the State of New York, without giving effect to its conflicts of
law principles, govern all matters arising out of or relating to this instrument
and all of the prohibitions and remedies it contemplates, including, without
limitation, its validity, interpretation, construction, performance and
enforcement.


(d)Each Person giving or making any notice, request, demand or other
communication (each, a “Notice”) pursuant to this instrument shall give the
Notice in writing and use one of the following methods of delivery (each of
which for purposes of this instrument is a writing): personal delivery;
registered or certified mail, in each case postage prepaid and return receipt
requested; or nationally recognized overnight courier, with all fees prepaid.


(e)Each Person giving a Notice shall address the Notice to the recipient at the
address given on the signature page of this instrument or to a changed address
designated in a Notice.


(f)A Notice is effective only if the person giving the Notice has complied with
subsections (d) and (e) and if the recipient has received the Notice. A Notice
is deemed to have been received upon receipt as indicated by the date on the
signed receipt; provided, however, that if the recipient rejects or otherwise
refuses to accept the Notice, or if the Notice cannot be delivered because of a
change in address for which no Notice was given, then upon such rejection,
refusal or inability to deliver, such Notice will be deemed to have been
received. If any Notice is received after 5:00 p.m. on a business day where the
recipient is located, or on a day that is not a business day where the recipient
is located, then the Notice shall be deemed received at 9:00 a.m. on the next
business day where the recipient is located.


(g)This instrument shall not be amended except by a subsequent written
instrument that has been executed by Participant and on behalf of Tiffany by a
duly authorized officer of Tiffany. Participant’s obligations under this
instrument may not be waived, except pursuant to a writing executed on behalf of
Tiffany or as otherwise provided in Section 6 above.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
29




--------------------------------------------------------------------------------





(h)All prior and contemporaneous negotiations, agreements between the parties or
instruments executed by Participant concerning post-employment restrictive
covenants applicable to Participant are expressly merged into and superseded by
this instrument; provided, however, that in the event Participant is subject to
restrictive covenants set forth in an individual employment or similar
agreement, such covenants shall remain in force and effect and, to the extent
there is a conflict between the preexisting covenants and the covenants set
forth herein, the covenants set forth herein shall supersede and govern only
with respect to application and enforcement of the provisions set forth in
Section 4 above.


(i)Any reference in this instrument to the singular includes the plural where
appropriate, and any reference in this instrument to the masculine gender
includes the feminine and neuter genders where appropriate. The descriptive
headings of the sections of this instrument are for convenience only and do not
constitute part of this instrument.


IN WITNESS WHEREOF, this instrument has been executed on the date first written
above.




Participant




__________________________
Name:
    
Notice Address :


__________________________


__________________________


__________________________




Accepted and agreed (as to Section 7 only)


Tiffany and Company






By:______________________
Name:
Title:




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
30




--------------------------------------------------------------------------------





Notice Address :


The Board of Directors
Tiffany and Company
Care of:     
Legal Department
200 Fifth Avenue
New York, NY 10022     


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
31




--------------------------------------------------------------------------------







Appendix I -- Definitions


“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.


“Approved Broker” means one or more securities brokerage or financial services
firms designated by Parent from time to time.


“Cause” shall mean a termination of employment which is the result of:


(i)
Participant’s conviction or plea of guilty or nolo contendere to a felony or any
other crime involving financial impropriety or moral turpitude which would tend
to subject Parent or any Affiliate of Parent to public criticism or to
materially interfere with Participant’s continued employment;

(ii)
Participant's willful and material violation of (A) Parent’s Business Conduct
Policy - Worldwide or (B) if applicable, Parent’s Code of Business and Ethical
Conduct for Directors, the Chief Executive Officer, the Chief Financial Officer
and All Other Officers of the Company, in each case as such policy may be
amended from time to time;



(iii)
Participant’s willful failure, or willful refusal, to substantially perform or
attempt to substantially perform his or her duties or all such proper and
achievable directives issued by Participant’s manager or the Parent Board (other
than any such failure resulting from incapacity due to physical or mental
illness, or any such refusal made in good faith because Participant believes
such directives to be illegal, unethical or immoral), provided Participant
receives written notice demanding substantial performance and fails to comply
within ten (10) business days of such demand;

(iv)
Participant’s gross negligence in the performance of Participant’s duties and
responsibilities that is materially injurious to Parent or any Affiliate of
Parent;



(v)
Participant’s willful breach of any material obligation that Participant has to
Parent or any Affiliate of Parent under any written agreement with Parent or
such Affiliate;



(vi)
Participant's fraud, dishonesty, or theft with regard to Parent or any Affiliate
of Parent; and



(vii)
Participant’s failure to reasonably cooperate in any investigation of alleged
misconduct by Participant, or by any other employee of Parent or any Affiliate
of Parent.





2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
32




--------------------------------------------------------------------------------





For purposes of the foregoing, no act or failure to act on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant in
bad faith toward, or without reasonable belief that his or her action or
omission was in the best interests of, Parent or any Affiliate of Parent.


“Change in Control” shall mean the occurrence of any of the following:


(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (v) any surviving or resulting entity or ultimate parent entity
resulting from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (iii) below that does not constitute a Change
in Control under clause (iii) below) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Parent representing thirty-five percent (35%) or more of the
combined voting power of Parent’s then outstanding securities entitled to vote
in the election of directors of Parent;



(ii)
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Parent Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;



(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or

 
(iv)
Assets representing fifty percent (50%) or more of the consolidated assets of
Parent and its subsidiaries are sold, liquidated or distributed in a transaction
(or series of transactions within a twelve (12) month period),



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
33




--------------------------------------------------------------------------------





other than such a sale or disposition immediately after which such assets will
be owned directly or indirectly by the stockholders of Parent in substantially
the same proportions as their ownership of the common stock of Parent
immediately prior to such sale or disposition.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Committee” means the Compensation Committee of the Parent Board and/or the
Stock Option Subcommittee thereof.


“Common Stock” shall mean the common stock of Parent.


“Disability” shall mean Participant’s incapacity due to physical or mental
illness which causes Participant to be absent from the full-time performance of
Participant’s duties with Employer for six (6) consecutive months; provided,
however, that Participant shall not be determined to be subject to a Disability
unless Participant fails to return to full-time performance of Participant’s
duties with Employer within thirty (30) days after Employer delivers a written
notice to Participant advising Participant of the impending termination of his
or her employment due to Disability.


“Eligible Termination” shall mean the involuntary termination of Participant’s
employment without Cause, provided that at the time of such termination
Participant is a Senior Officer and has completed at least ten (10) years of
service as a Senior Officer.


“Employer” shall mean the Affiliate of Parent that employs Participant from time
to time, and any successor to its business and/or assets by operation of law or
otherwise.
    
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor act or provisions thereto.


“Good Reason” means any one or more of the following actions taken without
Participant’s consent:


(i)
a material adverse change in Participant’s duties, authority, responsibilities
or reporting responsibility;



(ii)
a failure of any successor to Employer or Parent (whether direct or indirect and
whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising out of any agreement between Employer
or Parent and Participant;



(iii)
any other action or inaction that constitutes a material breach by Employer or
Parent of any agreement between Participant and Employer. For the



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
34




--------------------------------------------------------------------------------





avoidance of doubt, any payout of a short-term incentive or annual bonus for a
given fiscal year which is less than the target shall not constitute Good
Reason, provided that such lower payout is based upon the failure to meet
pre-determined performance goals or a good faith determination by Employer or
the Committee of Parent Board that Parent’s financial performance or
Participant’s personal performance did not warrant a greater payout;


(iv)
Parent’s failure to comply with the terms of any equity award granted to or
required by contract to be granted to Participant; or



(v)
the relocation of Employer’s office where Participant was based immediately
prior to a Change in Control to a location more than fifty (50) miles away, or
should Employer require Participant to be based more than fifty (50) miles away
from such office (except for required travel on Employer’s business to an extent
substantially consistent with Participant’s customary business travel
obligations in the ordinary course of business prior to a Change in Control).



Notwithstanding the foregoing, Participant must give written notice to the
Corporate Secretary of Parent of the occurrence of an event or condition that
constitutes Good Reason no later than ninety (90) days following the occurrence
of such event or condition, and Employer shall have thirty (30) days from the
date on which such written notice is received to cure such event or condition. 
If Employer is able to cure such event or condition within such 30-day period
(or any longer period agreed upon in writing by Participant and Employer), such
event or condition shall not constitute Good Reason hereunder.  If Employer
fails to cure such event or condition, Participant’s termination for Good Reason
shall be effective immediately following the end of such 30-day cure period (or
any such longer period agreed upon in writing by Participant and Employer).
        
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”


“Involuntary Termination” means, following a Change in Control, (i) Employer’s
involuntary termination of Participant’s employment without Cause, or (ii)
Participant’s resignation from Employer due to Good Reason within one year
following such Change in Control.


“Parent” shall mean Tiffany & Co., and any successor to all or substantially all
of its business and/or assets by operation of law or otherwise.


“Parent Board” shall mean the Board of Directors of Parent.
    
“Person” shall mean any individual, firm, corporation, partnership, limited


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
35




--------------------------------------------------------------------------------





partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Retirement” shall mean Participant’s voluntary resignation from employment with
Employer after reaching age 65, or after reaching age 55 if Participant has
completed 10 years of employment with Employer prior to Participant’s
Termination Date.


“Senior Officer” means an officer of Parent appointed by the Parent Board and
having one or more of the following titles: Senior Vice President, Executive
Vice President, or Chief Executive Officer.


“Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).


“Share” means a share of Common Stock.


“Specified Employee” means a “specified employee” as defined in Code Section
409A(a)(2)(B)(i).


“Terminating Transaction” shall mean any one of the following:


(i)
the dissolution or liquidation of Tiffany & Co.;



(ii)
a reorganization, merger or consolidation of Tiffany & Co. with one or more
Persons as a result of which Tiffany & Co. goes out of existence or becomes a
subsidiary of another Person; or



(iii)
upon the acquisition of substantially all of the property or more than eighty
percent (80%) of the then outstanding stock of Tiffany & Co. by another Person;



provided that none of the foregoing transactions (i) through (iii) will be
deemed to be a Terminating Transaction, if as of a date at least fourteen (14)
days prior to the date scheduled for such transaction provisions have been made
in writing in connection with such transaction for the assumption of the Grant
or the substitution for the Grant of a new grant covering the publicly-traded
stock of a successor Person, with appropriate adjustments as to the number and
kind of shares.


“Termination Date” shall mean the first day on which Participant’s employment
with Employer terminates for any reason; provided that a termination of
employment shall not be deemed to occur by reason of the transfer of employment
between Employers; and further provided that such employment shall not be
considered terminated while Participant is on a leave of absence approved by
Employer or required by applicable law. If, as a result


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
36




--------------------------------------------------------------------------------





of a sale or other transaction, Employer ceases to be an Affiliate of Parent,
the occurrence of such transaction shall be treated as the Termination Date, and
Participant’s employment will be deemed to have been involuntarily terminated
without cause.


“Tiffany & Co.” shall mean Tiffany & Co., a Delaware corporation.






2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of January 19, 2017
 
37


